Citation Nr: 1508035	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  00-22 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and major depression.

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder, to include bipolar disorder and major depression, or service-connected diabetes mellitus type II (DMII) or service-connected ischemic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse

ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an initial June 1998 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2004, the Board remanded the Veteran's appeal to afford him a hearing.  

The Veteran appeared at a hearing before a Veterans Law Judge in February 2005.  A transcript of the hearing is in the Veteran's file.  Of note, the Veterans Law Judge who conducted the hearing has since retired and the Veteran was informed of this fact and provided the opportunity for a new hearing in a January 2013 letter.  No response to the letter was received.

The Veteran's claims were returned to the Board, and in an October 2005 decision and remand, the Board, in part, denied the issues currently on appeal. 

The Veteran appealed the denied claims to the United States Court of Appeals for Veterans Claims (Court).  In March 2007, the Court granted a Joint Motion for Remand (JMR), vacating the Board's October 2005 decision regarding the two issues currently on appeal and remanding the claims to the Board for readjudication.

In September 2007 the Board remanded the two issues for additional development.

In a July 2009 decision, the Board denied the two issues currently on appeal.   

Subsequently, the Veteran appealed the July 2009 Board decision to the Court.  In a December 2010 JMR, the Court vacated the Board's July 2009 decision and remanded, in part, the issues currently on appeal. 

In July 2011, the Board remanded the issues currently on appeal for further development.

In July 2013, the Board denied, in part, service connection for both issues on appeal.

The Veteran appealed the Board's July 2013 decision to the Court.  By order dated November 2014, the Court granted a JMR, vacating, in part, the July 2013 Board decision.  The Court remanded the issues currently on appeal for compliance with the terms of the JMR.  Hence, this matter is once again before the Board for appellate consideration.

The issue of entitlement to service connection for bipolar disorder with depression has been recharacterized as service connection of an acquired psychiatric disorder, to include bipolar disorder and major depression, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Acquired Psychiatric Disorder

The Veteran's service treatment records show that the Veteran complained of nervousness in August 1965.  A September 1965 treatment note indicates that the Veteran was undergoing continued counseling and was suffering from slight depression.  The note also revealed that he was taking medication.  A September 1965 Consultation report noted that the Veteran had a history of "chronic anxiety relating to parental conflicts and problems with goals in his life."  On his July 1967 report of medical history separation examination, the Veteran indicated that he did not have any depression or excessive worry or nervous trouble of any sort.  On the Veteran's July 1967 report of medical examination for separation, he indicated a normal clinical evaluation for a psychiatric condition.

The evidence of record shows that the Veteran's psychiatric illness has been variously diagnosed since separation from service.

Post service treatment records dated in August 1997 indicated a diagnosis of bipolar affective disorder.  He was also diagnosed with polysubstance dependence and substance-induced mood disorder.  It was noted that the Veteran was alert and oriented, denied hallucinations or illusions, denied suicidal or homicidal ideations or intent.  His mood was anxious, he was mildly restless, but his affect was appropriate and there was no evidence of disordered thinking. 

A VA examination dated in February 1998 noted that the Veteran did not fit the criteria for bipolar affective disorder or post-traumatic stress disorder.  The Veteran was slightly irritable.  His affect was anxious.  He was alert and oriented.  

A private treatment note dated in February 1999 indicated that the physician had first treated the Veteran in June 1993.  At that time, the Veteran complained of poor sleep, nightmares, poor concentration and depression.  He noted taking Prozac.  He was loud and argumentative.  The Veteran was diagnosed with bipolar disorder, mixed. 

A VA psychiatry assessment note dated in December 2005 indicated that the Veteran was diagnosed with major depression.  The examiner noted that the Veteran's symptoms of depression could be linked to the Veteran's anxiety and depression while in service.  The November 2014 JMR stated that the parties agreed the Board had not adequately provided reasons and bases for its apparent rejection this favorable record and that remand is warranted for the Board to discuss the December 2005 favorable opinion and to determine its probative weight.  

The Veteran was afforded a VA examination in November 2007; however, the VA examiner's opinion is found to be inadequate as it appears to have been based on inaccurate factual premise that the Veteran was not treated for a mood disorder while in service, in spite of the fact that the Veteran reported that he was treated for depression in service.  As such, the November 2007 VA examination and opinion are inadequate for adjudication purposes and are afforded no probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also the Board's July 2013 decision and remand.

The Veteran was afforded a VA examination in September 2011.  The examiner noted more than one mental disorder, to include bipolar I disorder and cannabis abuse.  The Veteran reported a manic episode about 4 to 5 years prior.  He noted that since that time, he had been depressed.  The examiner noted that the Veteran appeared hypomanic with an irritable mood.  

The examiner opined that it was less likely than not that the Veteran's current bipolar disorder was causally related to the Veteran's active duty service.  The examiner noted that the Veteran's service medical records merely mentioned complaints of anxiety and slight depression which related to parental conflict and lack of goals.  There was no mention of a mental disorder on discharge and no objective evidence of a chronic condition developed within a year or two of post-discharge.  It was noted that bipolar disorder was documented in treatment notes 34 years later and due to the long interval of time, a nexus between the disorder and the mental health complaints in service could not be made.  

As indicated in the November 2014 JMR, during the pendency of this appeal, the Veteran has been diagnosed with both bipolar disorder and major depression.  The September 2011 VA examination report only provides an opinion regarding the Veteran's bipolar disorder diagnosis.  Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (citing Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

The September 2011 VA examination did not provide an etiological opinion regarding all of the diagnosed disabilities.  As such, a new VA examination is needed. 

Hypertension

Service treatment records do not reflect any complaints, treatment, or diagnosis of hypertension while in service.  The Veteran alleges that he suffers from hypertension that is related to an acquired psychiatric disorder, his service-connected DMII or his service-connected ischemic heart disease.

The Veteran was afforded a VA examination in November 2007.  The examiner opined that the Veteran's hypertension was not caused by or the result of his active military duty and was not causally related to his military service.  The examiner also opined that the Veteran's hypertension was not caused by, a result of or aggravated by DMII.  

The Veteran was afforded a VA examination in September 2011.  The examiner opined that it would require resort to mere speculation to opine whether or not the Veteran's current hypertension was caused or aggravated to any degree by his service-connected DMII.  The examiner also found that it was less likely than not that the Veteran's current hypertension was caused or aggravated by the Veteran's service-connected ischemic heart disease.  The examiner also found that it would be only with resort to mere speculation to opine whether or not the Veteran's current hypertension was caused or aggravated to any degree by his current mental health conditions.  

Because the examiner indicated that an opinion could not be provided without resort to speculation, VA attempted to obtain another opinion.  

In a November 2012 VA medical opinion, a VA physician provided opinions regarding the Veteran's hypertension.  The VA physician opined that it was his medical opinion that the Veteran's claimed condition of hypertension was less likely than not proximately due to or the result of the Veteran's service-connected DMII.  He also opined that that hypertension was less likely than not proximately due to or the result of the Veteran's non-service connected condition of mental disorder, to include bipolar disorder, his most current episode hypomanic and cannabis abuse.  

In the November 2014 JMR, the Court noted the Veteran argued that the November 2012 VA opinion was inadequate because the examiner failed to address whether or not any psychiatric condition aggravated his hypertension.  Therefore, on remand, if entitlement to service connection for psychiatric disability is established, the AOJ should obtain a medical opinion to address whether or not the Veteran's psychiatric disability caused or aggravated his hypertension.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination conducted by a VA psychiatrist or psychologist to determine the current nature and etiology of his acquired psychiatric disorder.  The electronic claims file should be made available and reviewed by the examiner.  The examiner should identify all psychiatric pathology present, conducting any indicated tests and studies.

Following a review of the record and examination of the Veteran, the examiner should list all psychiatric disabilities for which the Veteran meets the criteria for a diagnosis, or met the criteria for a diagnosis at any point during the course of the appeal.  If the examiner finds that the Veteran does not meet the criteria for a diagnosis of any psychiatric disability, this should be expressly stated.  Also, the examiner must address the significance of the December 2005 VA psychiatry report that indicates a diagnosis of major depression.

For each diagnosed psychiatric disability, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the diagnosed acquired psychiatric disability started during or is otherwise related to the Veteran's military service.  In providing this opinion, the examiner must consider the lay statements of record regarding the Veteran's symptoms, to include testimony from the February 2005 Board hearing, regarding the Veteran's symptoms and his contentions regarding the relationship between the acquired psychiatric disorders and his active military service. 

2.  If, and only if, an acquired psychiatric disability is found to be related to the Veteran's active service, then an opinion should be obtained from a qualified medical professional regarding the relationship between the Veteran's hypertension and any service-connected psychiatric disorder.  Specifically, the examiner must opine as to whether the Veteran's hypertension is at least as likely as not (50 percent probability or greater) caused by his service-connected acquired psychiatric disorder.  If the hypertension is not caused by the service-connected psychiatric disability, then the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) the hypertension has been permanently worsened beyond its natural progression (aggravated) by his service-connected psychiatric disability.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




